       Case 2:19-cr-00044-MCE Document 37 Filed 12/01/20 Page 1 of 3


 1   HEATHER E. WILLIAMS, SBN 122664
     Federal Defender
 2   JEROME PRICE, SBN 282400
     CHRISTINA SINHA, SBN 278893
 3   Assistant Federal Defenders
     Designated Counsel for Service
 4   801 I Street, Third Floor
     Sacramento, CA 95814
 5   T: (916) 498-5700; F: (916) 498-5710

 6   Attorneys for Defendant
     KEITH WILLETTE
 7
 8                             IN THE UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA, )                     Case No. 2:19-CR-44-MCE-1
11                             )
               Plaintiff,      )                     WAIVER OF PERSONAL APPEARANCE AND
12                             )                     REQUEST TO APPEAR VIA VIDEO-
13                vs.          )                     TELECONFERENCE
                               )
14        KEITH WILLETTE,      )                     Date: August 13, 2020
                               )                     Time: 10:00 A.M.
15            Defendant.       )                     Judge: Hon. Morrison C. England, Jr.
                               )
16
17
            On March 30, 2020, Chief United States Judge Mueller issued General Order 614,
18
     “Coronavirus Public Emergency Authorizing Video-teleconferencing and Telephone
19
     Conferencing for Criminal Proceedings under Section 15002 of the Coronavirus Aid, Relief and
20
     Economic Security (CARES) Act,” which authorizes the use of videoconferencing – or
21
     telephone phone conferencing if videoconference is not reasonably available – in various
22
     criminal proceedings.
23
            Mr. Willette, having been advised of his right to appear in person for his status
24
     conference, as well as of the ability to waive his personal appearance and appear via video-
25
     teleconference, has elected waived his right to personally appear at his August 13, 2020 status
26
     conference, and instead requests to appear via video-teleconference. If video-teleconference
27
     becomes unavailable, he consents to appear via teleconference.
28

      Waiver of Personal Appearance and Request to        -1-          United States v. Willette, 2:19-cr-44-MCE-1
      Appear Via Video-Teleconference
       Case 2:19-cr-00044-MCE Document 37 Filed 12/01/20 Page 2 of 3


 1          Mr. Willette further agrees that the status conference in this matter – which is requested

 2   for the purpose of discussing trial dates – cannot be further delayed without serious harm to the

 3   interests of justice, within the meaning of General Order 614.
 4          Finally, Mr. Willette consents to counsel signing this waiver on his behalf, pursuant to
 5   General Order 616. He stipulates that i) obtaining his wet signature is both impractical and
 6   imprudent, given the pandemic; ii) he has had an opportunity to consult with counsel regarding
 7   this matter; and iii) after said consultation, he consents to his counsel signing this order
 8   electronically on his behalf.
 9                                                   Respectfully submitted,
10   Date: August 11, 2020                           /s/ Keith Willette
                                                     KEITH WILLETTE
11
                                                     DEFENDANT
12
13                                                   HEATHER E. WILLIAMS
                                                     Federal Defender
14
15
     Date: August 11, 2020                           /s/ Christina Sinha
16                                                   CHRISTINA SINHA
                                                     Assistant Federal Defender
17                                                   Attorneys for Defendant
                                                     KEITH WILLETTE
18
19
20
21
22
23
24
25
26
27
28

      Waiver of Personal Appearance and Request to     -2-          United States v. Willette, 2:19-cr-44-MCE-1
      Appear Via Video-Teleconference
       Case 2:19-cr-00044-MCE Document 37 Filed 12/01/20 Page 3 of 3


 1                                                   ORDER

 2          The Court, having received and considered the defendant’s waiver of personal

 3   appearance, and good cause appearing therefrom, hereby orders that the defendant’s electronic
 4   signature is accepted pursuant to General Order 616. Furthermore, his request to appear via
 5   video-teleconference (or telephone, if video-teleconference services become unavailable) for the
 6   August 13, 2020 status conference is GRANTED.
 7          IT IS SO ORDERED.
 8
     Dated: December 1, 2020
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Waiver of Personal Appearance and Request to    -3-        United States v. Willette, 2:19-cr-44-MCE-1
      Appear Via Video-Teleconference
